OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:March 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Strategic Latin America Fund Proxy Voting Record for the Period 7/1/12 - 6/30/13 Issuer Ticher symbol CUSIP / ISIN Meeting date Brief description of vote Proposed by management or a shareholder Vote cast TYPE OF VOTE Mgmt Rec Banco Davivienda SA PFDAVVND COB51PA00076 19-Sep-2012 * Appointment of the chairperson and secretary of the meeting MGM YES FOR FOR * Management report from the board of directors and from the president MGM YES FOR FOR * Internal control system report MGM YES FOR FOR * Corporate governance committee report MGM YES FOR FOR * Opinion of the auditor regarding the individual financial statements to June 30, 2012 MGM YES FOR FOR * Consideration of the individual financial statements to June 30, 2012 MGM YES FOR FOR * Opinion of the auditor regarding the consolidated financial statements to June 30, 2012 MGM YES FOR FOR * Consideration of the consolidated financial statements to June 30, 2012 MGM YES FOR FOR * Proposal for the distribution of profit MGM YES FOR FOR * Proposals and various MGM YES FOR FOR * Appointment of the committee charged with reviewing and approving the meeting minutes MGM YES FOR FOR Grupo Financiero Banorte GFNORTEO MXP370711014 11-Oct-2012 * Discussion and if the case, approval of a proposed cash dividend payment equivalent to MXN 0.183 per share MGM YES FOR FOR * External Auditor's Report regarding the Company's tax status Non Voting YES NA NONE * Designate the delegate(s) to formalize and execute the resolutions passed by the Assembly MGM YES FOR FOR * Drafting, reading and approval of the Assembly's minutes MGM YES FOR FOR INVERSIONES ARGOS SA INVERARG COT09PA00035 19-Oct-2012 * Verification of the quorum MGM NO* FOR NONE * Reading and approval of the agenda MGM NO* FOR NONE * Designation of a committee to approve the minutes MGM NO* FOR NONE Presentation and approval of a partial amendment to the corporate bylaws, the purpose of which is the creation of bylaws reserves MGM NO* FOR NONE * Presentation and approval of a proposal to change the allocation of occasional reserves for the establishment of the bylaws reserves MGM NO* FOR NONE Empresa de Distribucion Electrica de Lima Norte EDELNOC1 PEP701011004 19-Nov-2012 * To approve conducting the fifth program of corporate bonds for up to the amount of USD 300 million or its equivalent in PEN MGM YES FOR FOR * To delegate to the board of directors all of the authority that is required for it to make the decisions necessary or convenient to determine any and all of the terms, characteristics and conditions of the bond program and of the issuances of the bonds that are carried out within the framework of the same MGM YES FOR FOR Grupo Financiero Banorte GFNORTEO MXP370711014 22-Jan-2013 * It is proposed to modify Article Second of the Corporate By-laws of the Company, in order to exclude Ixe Automotriz, S.A. de C.V., Sociedad Financiera de Objeto Multiple, Entidad Regulada, Grupo Financiero Banorte, as an integrated entity of Grupo Financiero Banorte, S.A.B. de C.V., as a result of its merger with Arrendadora y Factor Banorte, S.A. de C.V., Sociedad Financiera de Objeto Multiple, Entidad Regulada, Grupo Financiero Banorte; and modify the legal denomination of Ixe Casa de Bolsa, S.A. de C.V., Grupo Financiero Banorte, to Casa de Bolsa Banorte Ixe, S.A. de C.V., Grupo Financiero Banorte. Given the merger of Arrendadora y Factor Banorte, S.A. de C.V., Sociedad Financiera de Objeto Multiple, Entidad Regulada, Grupo Financiero Banorte ("Arrendadora y Factor Banorte"), as the merging entity, CONTD MGM YES FOR FOR * CONTD with Ixe Automotriz, S.A. de C.V., Sociedad Financiera de Objeto-Multiple, Entidad Regulada, Grupo Financiero Banorte ("Ixe Automotriz"), as-the merged entitity, and the change of the legal denomination of Ixe Casa de-Bolsa, S.A. de C.V., Grupo Financiero Banorte to Casa de Bolsa Banorte Ixe,-S.A. de C.V., Grupo Financiero Banorte it is proposed to modify Article-Second of the Corporate By-laws in order to exclude the first as an-integrated entity of Grupo Financiero Banorte, S.A.B. de C.V. and modify the-legal denomination of the second Non Voting YES NA NONE * It is proposed to approve the text and to subscribe the new Agreement of Shared Responsibilities including all of Grupo Financiero Banorte, S.A.B. de C.V.'s entities MGM YES FOR FOR * It is proposed to designate delegate(s) to formalize and execute, if the case, the resolutions passed by the Assembly MGM YES FOR FOR * It is proposed to draft, read and approve the Assembly's minutes MGM YES FOR FOR EMPRESAS CMPC SA CMPC CL0000001314 24-Jan-2013 * To agree a capital increase of 750 million Dollars, to be completed through the issuance of cash shares to be issued and allocated under the form, opportunities, and at the value to be agreed by the stockholders meeting, and it may delegate the final determination of the price of the allocation of those cash shares on the board of directors, modifying the bylaws to that effect, and adopting any other agreement necessary to carry out the resolutions decided by the meeting MGM YES FOR FOR ALICORP SAA, LIMA ALICORC1 PEP214001005 14-Feb-2013 * Approval of one or various financing transactions for up to an amount to be determined by the general meeting of shareholders, including, among other things, the issuance of bonds or obtaining loans MGM YES FOR FOR * Delegation of authority to the board of directors and or management of the company to be able to determine the type of financing and pass the resolutions that may be necessary or convenient to determine all or each one of the terms, characteristics and conditions of the financing transaction MGM YES FOR FOR GRUPO ARGOS SA INVERARG COT09PA00035 20-Mar-2013 * Verification of the quorum MGM YES FOR FOR * Reading and approval of the agenda MGM YES FOR FOR * Designation of the committee to approve the minutes MGM YES FOR FOR * Joint annual report from the board of directors and the president MGM YES FOR FOR * Presentation of the financial statements to December 31, 2012 MGM YES FOR FOR * Report from the auditor MGM YES FOR FOR * Approval of the joint annual report from the board of directors and the president and of the financial statements to December 31, 2012 MGM YES FOR FOR * Presentation and approval of the plan for the distribution of profit MGM YES FOR FOR * Approval of the allocation for a social benefit MGM YES FOR FOR * Presentation of the action plan for the IFRS convergence process in accordance with that which is established in circular letter number 010 of 2013, issued by the financial superintendency MGM YES FOR FOR * Election of the board of directors MGM YES FOR FOR * Allocation of compensation for the members of the board of directors MGM YES FOR FOR * Election of the auditor MGM YES FOR FOR * Allocation of compensation for the auditor MGM YES FOR FOR * Presentation and approval of an amendment to the corporate bylaws MGM YES FOR FOR * Proposals presented by the shareholders MGM YES FOR FOR BANCO DE CHILE CHILE CLP0939W1081 21-Mar-2013 * Approval of Annual Report, Balance Sheet, Income Statement and Auditors Report External Bank of Chile, for the year 2012 MGM YES FOR FOR * Distribution of distributable net income for the year ended December 31, 2012 and approval of the dividend No. 201 of CLP Peso 3.41625263165 per share, corresponding to 70pct of the said net income distributable Such dividend, if approved by the Board, shall be paid been completed, at the offices of the Bank MGM YES FOR FOR * Definitive appointment of director MGM YES FOR FOR * Remuneration of Directory MGM YES FOR FOR * Remuneration of Directors and Audit Committee and approval of the expenditure budget operation MGM YES FOR FOR * Appointment of External Auditors MGM YES FOR FOR * Report of the Directors and Audit Committee MGM YES FOR FOR * Information on operations under the Law of Anonymous Companies MGM YES FOR FOR * Treat other matters that fall within the Ordinary Meetings of Shareholders, under the Law and the Statute of the Bank MGM YES ABSTAIN ABSTAIN EMPRESA DE ENERGIA DE BOGOTA EEB COE01PA00026 21-Mar-2013 * The National Anthem of the Republic of Colombia MGM YES FOR FOR * The Anthem of the City of Bogota, D.C MGM YES FOR FOR * Report on the registration and validation of attendees. Verification of the Quorum MGM YES FOR FOR * Appointment of the committee to draft and approve the minutes of the general meeting MGM YES FOR FOR * Appointment of the Chairperson of the general meeting MGM YES FOR FOR * A few words from the Chairperson of the general meeting MGM YES FOR FOR * Good Governance Code Report MGM YES FOR FOR * Consideration of the Annual Report, Special Business Group Report, EEB and Consolidated Financial Statements, Report on the Financial Situation and Opinion of the Auditor for the period from January 1 to December 31, 2012 MGM YES FOR FOR * Consideration of the plan for the distribution of profit and payment of dividends MGM YES FOR FOR * Consideration of investment financing and granting of guarantees MGM YES FOR FOR * Presentation of the report regarding the process of convergence with the international financial reporting standards, IFRS MGM YES FOR FOR * Election of members of the board of directors of the Empresa De Energia De Bogota S.A. E.S.P MGM YES FOR FOR * Proposals and various MGM YES ABSTAIN ABSTAIN GRUPO NUTRESA SA NUTRESA COT004PA00028 22-Mar-2013 * Verification of the quorum and instatement of the general meeting MGM YES FOR FOR * Designation of commissioners to approve and sign the general meeting minutes MGM YES FOR FOR * Reading of the annual and sustainability report from the board of directors and from the president of the company MGM YES FOR FOR * Presentation of the financial statements with a cutoff date of December 31, 2012 MGM YES FOR FOR * Reading of the opinions from the auditor regarding the financial statements MGM YES FOR FOR * Consideration of the annual report, of the financial statements and of the opinions from the auditor MGM YES FOR FOR * Consideration of the plan for the distribution of profit MGM YES FOR FOR * Election of the board of directors and establishment of compensation MGM YES FOR FOR * Election of the auditor and establishment of compensation MGM YES FOR FOR * Bylaws amendments MGM YES FOR FOR * Committee reports on the plan for the implementation of the IFRS MGM YES FOR FOR * Proposals MGM YES FOR FOR CONSTRUCTORA CONCONCRETO CONCONC COF02PA00039 22-Mar-2013 * Verification of the quorum and notice regarding a legal restriction MGM YES FOR FOR * Reading and approval of the agenda MGM YES FOR FOR * Appointment of the committee to review and approve the general meeting minutes MGM YES FOR FOR * Reading of the annual report from the board of directors and the management regarding the 2012 fiscal year MGM YES FOR FOR * Reading of the individual and consolidated balance sheet to December 31, 2012, and other financial statements MGM YES FOR FOR * Reading of the attachments required by article 446 of the commercial code MGM YES FOR FOR * Reports from the auditor MGM YES FOR FOR * Proposal regarding the closing of the accounts from the fiscal year and approval of the balance sheet and other financial statements MGM YES FOR FOR * Proposal regarding the distribution of profit MGM YES FOR FOR * Establishment of compensation for the board of directors and the auditor MGM YES FOR FOR * Appointment of the board of directors and the auditor MGM YES FOR FOR * Consideration regarding an amendment and restatement of the by laws MGM YES FOR FOR * Report regarding the plan for the implementation of the IFRS standards MGM YES FOR FOR * Proposals and various MGM YES FOR FOR * Verification of the quorum and instatement of the general meeting MGM YES FOR FOR * Designation of commissioners to approve and sign the general meeting minutes MGM YES FOR FOR * Reading of the annual report from the president and board of directors of the company MGM YES FOR FOR * Presentation of the financial statements with a cutoff date of December 31, 2012 MGM YES FOR FOR * Reading of the report from the auditor regarding the financial statements MGM YES FOR FOR * Approval of the annual report, the report from the auditor and the financial statements of the company MGM YES FOR FOR * Presentation and approval of the bylaws amendments, articles 4 and 45 MGM YES FOR FOR * Presentation of the plan for the distribution of profit MGM YES FOR FOR * Approval of the plan for the distribution of profit MGM YES FOR FOR * Presentation of the action plan for the implementation of the IFRS MGM YES FOR FOR * Proposals and various MGM YES FOR FOR CONSTRUCCIONES EL CONDOR SA ELCONDOR COF20PA00015 22-Mar-2013 * Verification of the quorum and instatement of the general meeting MGM YES FOR FOR * Designation of commissioners to approve and sign the general meeting minutes MGM YES FOR FOR * Reading of the annual report from the president and board of directors of the company MGM YES FOR FOR * Presentation of the financial statements with a cutoff date of December 31, 2012 MGM YES FOR FOR * Reading of the report from the auditor regarding the financial statements MGM YES FOR FOR * Approval of the annual report, the report from the auditor and the financial statements of the company MGM YES FOR FOR * Presentation and approval of the bylaws amendments, articles 4 and 45 MGM YES FOR FOR * Presentation of the plan for the distribution of profit MGM YES FOR FOR * Approval of the plan for the distribution of profit MGM YES FOR FOR * Presentation of the action plan for the implementation of the IFRS MGM YES FOR FOR * Proposals and various MGM YES FOR FOR Alicorp ALICORC1 PEP214001005 25-Mar-2013 * Review and approval of the annual report and individual and consolidated financial statements from the 2012 fiscal year MGM YES FOR FOR * Designation of outside auditors for the 2013 fiscal year MGM YES FOR FOR * Election of the board of directors for the period from 2013 through 2016 MGM YES FOR FOR * Determination of the compensation for the board of directors MGM YES FOR FOR Empresa de Distribucion Electrica de Lima Norte EDELNOC1 PEP701011004 26-Mar-2013 * Election or removal of members of the board of directors MGM YES FOR FOR * Approval of the corporate management, financial statements and annual report MGM YES FOR FOR * Dividend policy MGM YES FOR FOR * Distribution or allocation of profit MGM YES FOR FOR * To delegate to the board of directors the authority to approve the interim financial statements for the 2013 fiscal year MGM YES FOR FOR * To delegate to the board of directors the authority to resolve on the payment of interim dividends from the profit that is obtained during the 2013 fiscal year, in accordance with the approved dividend policy MGM YES FOR FOR * To delegate to the board of directors the authority to designate the outside auditors for the 2013 fiscal year MGM YES FOR FOR FERREYCORP SAA FERREYC1 PEP736001004 26-Mar-2013 * Distribution of profits for the 2012 fiscal year MGM YES FOR FOR * Capitalization of freely available profit and of additional capital, and the consequent amendment of article 5 of the corporate bylaws in regard to the share capital MGM YES FOR FOR * Approval of the new dividend policy MGM YES FOR FOR approval of the share capital increase of the subsidiary Ferreyros S.A., amendment of article 5 of its corporate bylaws and appointment of an attorney in fact MGM YES FOR FOR * Approval of the proposal to increase the amount established by the general meeting in which the company can issue debt, both on the domestic and foreign markets, through the placement of instruments representative of debt, corporate bonds and commercial paper, and other conditions that are applicable, as well as the delegation of authority to the board of directors MGM YES FOR FOR * Delegation of authority to the board of directors for the appointment of the outside auditors in regard to the 2013 fiscal year MGM YES FOR FOR * Delegation of authority to sign public and or private documents regarding the resolutions passed by this general meeting of shareholders MGM YES FOR FOR LUZ DEL SUR SAA LUSURC1 PEP702521001 26-Mar-2013 * Approval of the annual report and financial statements from the fiscal year that ended on December 31, 2012 MGM YES FOR FOR * Allocation of profit MGM YES FOR FOR * Election of the board of directors for the period from 2013 through 2014 MGM YES FOR FOR * Designation of outside auditors for the 2013 fiscal year MGM YES FOR FOR * Compensation for the board of directors MGM YES FOR FOR * Dividend policy MGM YES FOR FOR * Third short term instrument and corporate bond program MGM YES FOR FOR * Designation of the representatives to sign the minutes MGM YES FOR FOR GRANA Y MONTERO SAA GRAMONC1 PEP736581005 26-Mar-2013 * Approval of the annual report, annual corporate governance report and audited individual and consolidated financial statements for the 2012 fiscal year MGM YES FOR FOR * Allocation of results from the 2012 fiscal year MGM YES FOR FOR * Compensation for the board of directors MGM YES FOR FOR * Designation of outside auditors for the 2013 fiscal year MGM YES FOR FOR * Amendment of the dividend policy MGM YES FOR FOR * Delegation to the board of directors of the authority to resolve on one or various capital increases through contributions in cash and the consequent amendments of article 5 of the corporate bylaws through the issuance of shares, with the following characteristics i. in one or more stages or tranches within a period of one year, ii. to be placed through public and or private offerings on the domestic and or international market, iii. with an equity premium, and iv. with a waiver of the preemptive subscription right MGM YES FOR FOR BBVA BANCO CONTINENTAL CONTINC1 PEP116001004 27-Mar-2013 * Approval of the economic results, individual and consolidated balance sheet, income statement, annual report and the corporate management for the 2012 fiscal year MGM YES FOR FOR * Approval of the opinion and report from the outside auditors for the 2012 fiscal year MGM YES FOR FOR * Designation of outside auditors for the 2013 fiscal year MGM YES FOR FOR * Proposal for the allocation of profit MGM YES FOR FOR * Capital increase by capitalization of profit and voluntary reserves, establishment of a voluntary reserve and amendment of article 5 of the bylaws MGM YES FOR FOR * Determination of the number of members of the board of directors, election of the board of directors and determination of the compensation of the board of directors MGM YES FOR FOR * Delegation to the board of directors of the authority contained in article 184, letter a, line 2, of law 26,702 MGM YES FOR FOR * To approve the issuance of bonds not convertible into shares during the 2013 fiscal year and to delegate to the board of directors the authority to decide on the time of the issuance, the amount and type of bond to issue and other issuance conditions MGM YES FOR FOR ARCA CONTINENTAL SAB DE CV, MEXICO * Presentation and, if deemed appropriate, approval a. of the report from the general director prepared in accordance with article 44, part xi, of the securities market law, regarding the operations and results of the company for the fiscal year that ended on December 31, 2012, accompanied by the opinion of the outside auditor, as well as by the opinion of the board of directors regarding the mentioned report, b. of the report from the board of directors regarding the transactions and activities in which it has intervened in accordance with that which is provided for in the securities market law, as well as by that which is referred to in line b of article 172 CONTD MGM YES FOR FOR * Proposal for the allocation of the results account from the 2012 fiscal year, in which is included the declaration and payment of a cash dividend, in MXN, in the amount of MXN 1.50 for each one of the shares in circulation MGM YES FOR FOR * Proposal regarding the maximum amount of funds that can be allocated to the purchase of shares of the company MGM YES FOR FOR * Election of the members of the board of directors of the company, classification of their independence in accordance with the terms of article 26 of the securities market law, determination of their compensation and related resolutions. Election of secretaries MGM YES FOR FOR * Determination of the compensation for the members who will make up the various committees of the board of directors, as well as the designation of the chairperson of the audit and corporate practices committee MGM YES FOR FOR * Appointment of delegates MGM YES FOR FOR * Reading and, if deemed appropriate, approval of the general meeting minutes MGM YES FOR FOR CAP SA CAP COMPANIA DE ACEROS DEL PACIFICO CAP CLP256251073 18-Apr-2013 * To vote regarding the annual report and the financial statements from the 2012 fiscal year, to take cognizance of the situation of the company and the reports from the outside auditors MGM YES FOR FOR * Dividend policy and distribution MGM YES FOR FOR * Designation of outside auditors MGM YES FOR FOR * Compensation of members of the board of directors MGM YES FOR FOR * Annual management report from the committee of directors, compensation of its members and expense budget for the functioning of that committee MGM YES FOR FOR * Appointment of risk rating agencies MGM YES FOR FOR * Account regarding the related party transactions that are referred to in title XVI of law number 18,046 MGM YES FOR FOR * Other matters of corporate interest that are within the authority of the general meeting MGM YES ABSTAIN ABSTAIN COLBUN SA COLBUN CLP3615W1037 23-Apr-2013 * Examination of the status of the company and report from the outside auditors and from the accounts inspectors MGM YES FOR FOR * Approval of the annual report and financial statements to December 31, 2012 MGM YES FOR FOR * Distribution of profit and payment of dividends MGM YES FOR FOR * Approval of the investment and financing policy of the company MGM YES FOR FOR * Policies and procedures regarding profit and dividends MGM YES FOR FOR * Designation of outside auditors for the 2013 fiscal year MGM YES FOR FOR * Designation of accounts inspectors and their compensation MGM YES FOR FOR * Establishment of the compensation of the members of the board of directors MGM YES FOR FOR * Report on the activities of the committee of directors MGM YES FOR FOR * Establishment of the compensation of the committee of directors and determination of its budget MGM YES FOR FOR * Information regarding resolutions from the board of directors related to acts and agreements governed by title XVI of law number 18,046 MGM YES FOR FOR * Other matters of corporate interest that are within the authority of the general meeting MGM YES ABSTAIN ABSTAIN COMPARTAMOS COMPARC MX01CO0P0009 25-Apr-2013 * Resolutions regarding the reports concerning the fiscal year that ended on December 31, 2012, in accordance with the terms of that which is provided for in article 172 of the general mercantile companies law and article 28, part iv, of the securities market law MGM YES FOR FOR * Resolutions in regard to the allocation of results from the 2012 fiscal year MGM YES FOR FOR * Resolutions regarding the report concerning the status of the fund for the acquisition of shares of the company MGM YES * Resolutions regarding the cancellation of shares that the company holds in treasury MGM YES FOR FOR * Report regarding the fulfillment of the tax obligations that are the responsibility of the company, in accordance with that which is provided for in article 86, part xx, of the income tax law MGM YES FOR FOR * Resolutions regarding the appointment or ratification, if deemed appropriate, of members of the board of directors, of the chairpersons of the audit and corporate practices committees, as well as the determination of their compensation, classification of their independence MGM YES FOR FOR * Resolutions regarding the appointment or ratification, if deemed appropriate, of the chairperson of the board of directors, secretary and vice secretary of the same MGM YES FOR FOR * Designation of delegates MGM YES FOR FOR GRUPO FINANCIERO BANORTE GFNORTEO MXP370711014 26-Apr-2013 * It is proposed to modify Article Second of the Corporate By-Laws of GFNorte, in order to exclude Ixe Banco and Fincasa Hipotecaria, given their merger with Banco Mercantil del Norte; and modify the legal denomination of Ixe Soluciones, to S lida Administradora de Portafolios SOFOM and of Ixe Fondos, to Operadora de Fondos Banorte Ixe MGM YES FOR FOR * It is proposed to approve the text and to subscribe the new Agreement of Shared Responsibilities including all of Grupo Financiero Banorte's entities MGM YES FOR FOR * It is proposed to designate delegate(s) to formalize and execute, if the case, the resolutions passed by the Assembly MGM YES FOR FOR * It is proposed to draft, read and approve the Assembly's minutes MGM YES FOR FOR MEXICHEM MEXCHEM MX01ME050007 26-Apr-2013 * Report from the general director and, on the basis of this, that from the board of directors, for the purposes of article 28, part iv, line b, of the securities market law and of article 172 of the general mercantile companies law, regarding the operations and results from the fiscal year that ended on December 31, 2012, and the audited individual and consolidated financial statements of the company with its subsidiaries to that date, as well as the report that is referred to in part xx of article 86 of the income tax law MGM YES FOR FOR * Presentation of the annual report from the audit and corporate practices committee of the company MGM YES FOR FOR * Proposal and resolution regarding the allocation of results for the fiscal year that ended on December 31, 2012 MGM YES FOR FOR * Designation and or ratification of the members of the board of directors, both full and alternate, secretary and vice secretary, as well as of the members and secretary of the audit and corporate practices committee of the company MGM YES FOR FOR * Determination of the compensation for the members of the board of directors, as well as for the persons who are members of the audit and corporate practices committee of the company MGM YES FOR FOR * Determination of the maximum amount of funds that can be allocated, during the 2013 fiscal year, to the purchase of shares of the company MGM YES FOR FOR * Annual report from the board of directors regarding the adoption or amendment of the policies in regard to the acquisition of shares of the company and regarding the resolutions of that corporate body in relation to the purchase and or placement of shares of the company MGM YES FOR FOR * Proposal, discussion and, if deemed appropriate, approval regarding the complete amendment of the corporate bylaws of the company MGM YES FOR FOR * Designation of delegates who will carry out and formalize the resolutions passed by the general meeting MGM YES FOR FOR GRUPO FINANCIERO BANORTE GFNORTEO MXP370711014 26-Apr-2013 * Approval of the reports referred in section IV, Article 28 of the Securities Market Law, corresponding to the year ended December 31st, 2012 MGM YES FOR FOR * Distribution of profits MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Proprietary Member: Guillermo Ortiz Martinez, Chairman, Related MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Bertha Gonzalez Moreno, Patrimonial MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: David Villarreal Montemayor, Patrimonial MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Manuel Saba Ades, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Alfredo Elias Ayub, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Herminio Blanco Mendoza, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Everardo Elizondo Almaguer, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Patricia Armendariz Guerra, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Armando Garza Sada, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Hector Reyes Retana, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Juan Carlos Braniff Hierro, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Alejandro Burillo Azcarraga, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Miguel Aleman Magnani, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Enrique Castillo Sanchez Mejorada, Related MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence: Alejandro Valenzuela del Rio, Related MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Jesus O. Garza Martinez, Related MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Juan Antonio Gonzalez Moreno, Patrimonial MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Jose G. Garza Montemayor, Patrimonial MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Alberto Saba Ades, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Isaac Becker Kabacnik, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Manuel Aznar Nicolin, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Ramon A. Leal Chapa, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Julio Cesar Mendez Rubio, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence.Alternate Member: Guillermo Mascarenas Milmo, Independent MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Javier Molinar Horcasitas, Related MGM YES FOR FOR * Appointment of the member of the Company's Board of Directors and qualify their independence. Alternate Member: Jose Marcos Ramirez Miguel, Related MGM YES FOR FOR * It is proposed in accordance with Article Forty of the Corporate By-Laws, that the Board Members are exempt from the responsibility of providing a bond or monetary guarantee for backing their performance when carrying out their duties MGM YES FOR FOR * It is proposed to appoint Hector Avila Flores as Secretary to the Board of Directors and Jose Morales Martinez as Undersecretary, who will not be part of the Board MGM YES FOR FOR * Determine the compensation for the members of the Company's Board of Directors MGM YES FOR FOR * Designation of the member of the Audit and Corporate Practices Committee: Hector Reyes Retana-Chairman MGM YES FOR FOR * Designation of the member of the Audit and Corporate Practices Committee: Herminio Blanco Mendoza MGM YES FOR FOR * Designation of the member of the Audit and Corporate Practices Committee: Manuel Aznar Nicolin MGM YES FOR FOR * Designation of the member of the Audit and Corporate Practices Committee: Patricia Armendariz Guerra MGM YES FOR FOR * Designation of the member of the Audit and Corporate Practices Committee: Julio Cesar Mendez Rubio MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: Juan Carlos Braniff Hierro - Chairman MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: Alfredo Elias Ayub MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: Everardo Elizondo Almaguer MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: Manuel Aznar Nicolin MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: Alejandro Valenzuela del Rio MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: Manuel Romo Villafuerte MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: Fernando Solis Soberon MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: Gerardo Zamora Nanez MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: Marcos Ramirez Miguel MGM YES FOR FOR * Designation of the member of the Risk Policies Committee: David Aaron Margolin Schabes - Secretary MGM YES FOR FOR * Board of Directors' Report regarding shares repurchase transactions carried out during 2012 and determination of the maximum amount of financial resources that will be applied for share repurchases during 2013 MGM YES FOR FOR * Discussion and approval to modify the integration and duties of the Regional Boards MGM YES FOR FOR * Approval to certify the Company's By-Laws MGM YES FOR FOR * Designation of delegate(s) to formalize and execute the resolutions passed by the Assembly MGM YES FOR FOR * Drafting, reading and approval of the Assembly's minutes MGM YES FOR FOR BANCO SANTANDER CHILE BSAN CLP1506A1070 29-Apr-2013 * Approval of the annual report, balance sheet and consolidated financial statements of the bank and its subsidiaries, the independent report of the external auditors, and the notes corresponding to the financial year ending December 31st of 2012 MGM YES FOR FOR * Approve the payment of a dividend of CLP 1.23526251 per share or 60 PCT of 2012 net income attributable to shareholders as a dividend, which will paid in Chile beginning on April 30, 2013. The remaining 40 PCT of 2012 net income attributable to shareholders will be retained as reserves MGM YES FOR FOR * Approval of external auditors. The board is proposing the re-assignment of Deloitte auditors Y Consultores Limitada, the bank's current auditors MGM YES FOR FOR * Approval of local rating agencies. The board is proposing to maintain the current local rating agencies: Feller rate and fitch rating Chile MGM YES FOR FOR * Approve the nomination of Juan Pedro Santa Maria as alternate board member of the bank. He re-place Juan Hoyos MGM YES FOR FOR * Approve the board of directors' 2013 remuneration. The proposal is no change in real terms to the amount approved in 2012. For details regarding remuneration of the board of directors see note 37d of our 2012 audited financial statements MGM YES FOR FOR * Approval of the audit committee's 2012 budget an remuneration for its members. The proposal is to maintain the remuneration scheme approved in the annual shareholder meeting of 2012 MGM YES FOR FOR * Account of all operations with related parties a defined by article 89 and-title xvi of law 18,046. These can be viewed in note 37 of the bank's 2012-audited financial statements MGM YES NON VOTING NONE * Discuss any matter of interest that should be discussed in an ordinary-shareholders' meeting as defined by law and by the bank's bylaws MGM YES NON VOTING NONE LUZ DEL SUR SAA LUSURC1 PEP702521001 22-May-2013 * Amendment of articles 2, 11, 19, 25, 28, 43, 51 and the first and second final provision of the corporate bylaws MGM YES FOR FOR * Designation of representatives to sign the draft and public record of the partial amendment of the bylaws MGM YES FOR FOR * Designation of representatives to sign the minutes MGM YES FOR FOR NO* Vote has not been received on time. Email was sent the same date of the event SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date July 30, 2013 * Print the name and title of each signing officer under his or her signature.
